 UNITED CONTRACTORS INCORPORATEDUnited Contractors Incorporated and JMCO Truck-ing Incorporated,Joint Employers and Chauffeurs,Teamsters and Helpers"General" Local Union No.200, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 30-CA-2885September19, 1975DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn May 30, 1975, Administrative Law Judge JohnF. Corbleyissued theattached Decision in this pro-ceeding.Thereafter, the Respondents filed excep-tions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated its au-thorityin thisproceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts as itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders thatthe Respondents,United Contractors In-corporated and JMCO Trucking Incorporated, JointEmployers,Milwaukee,Wisconsin, their officers,agents, successors,and assigns, shall take the actionset forthin thesaid recommended Order.1The Respondents have excepted to certaincredibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respectto credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950),enfd. 188 F.2d 362 (CA 3, 1951) We have carefullyexamined the record and find no basis for reversing his finding.DECISIONSTATEMENT OF THE CASEJOHN F.CORBLEY,AdministrativeLaw Judge: A hearingwas held in this caseon February 4 and 5, 1975, at Milwau-kee,Wisconsin, pursuantto a charge filed by Chauffeurs,Teamsters and Helpers"General" Local Union No. 200,affiliatedwiththe InternationalBrotherhood of Teamsters,463Chauffeurs, Warehousemen and Helpers of America, here-inafterreferred to as the Union or Local 200, against Unit-ed -Contractors Incorporated and JMCO Trucking Incor-porated,sometimeshereinafter referred to as United,JMCO, or collectively as Respondent, on October 11, 1974,and served by registered mail on Respondent, on the samedate, and upon a complaint and notice of hearing issued bythe Regional Director of Region 30 of the National LaborRelations Board on December 30, 1974, which was alsothereafter duly served upon United and JMCO. The com-plaint alleges that United and JMCO are a single employerwithin the meaning of the Act; that the Union has been theexclusive collective-bargaining representative,at all timesmaterial hereto, of the truckdriver employees involvedherein;and that United and JMCO, individually and col-lectively, have violatedSection 8(a)(1), (3), and (5) of theAct by: dealing directly in May or June 1974 with theiremployees, instead of the Union, in respect to their termsof employment;threateningemployees with layoff or dis-charge if they persisted in their union activities or contin-ued to insist upon contractually provided wages or bene-fits;discriminatorily laying off its truckdriver employees,Mix, Bourdo, and Williams in reprisal for their union orconcerted activities and insistence on contractual benefits,thereafterrefusingto reinstate them and instead replacingsaid employees with new employees hired at less than con-tractual rates; and refusing to bargain in good faith withthe Union by failing to apply the terms of United's laboragreementto their trucking operations and employees. Intheir answer, which was also duly filed, United and JMCOdeny that they are a single employer within the meaning oftheAct and deny that they have, individually or collec-tively,engaged inany unfair labor practices.For reasons which appear hereafter I find and concludethatUnited and JMCO are a single employer within themeaning ofthe Act and that they have violated the Actessentially as alleged in the complaint.At the hearing the General Counsel and Respondentwere represented by counsel. The parties were given fullopportunity to examine and cross-examine witnesses, to in-troduce evidence and to file briefs. The General Counseland Respondent waived the right to make closing argu-ments.Briefs have subsequently been received from theGeneral Counsel and Respondent and have been consid-ered.Upon the entire record in thiscase, including the briefsand from my observation of the witnesses, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF UNITED AND JMCOUnited, a Wisconsin corporation, with its principal of-fice located in Menomonee Falls, Wisconsin, is engagedprimarily in the business of road construction at varioussites located in the Milwaukee County, Wisconsin, area.During the past calendar year, a representative period,United derived revenues in excess of $50,000 for services itperformed for the city of Milwaukee within the State ofWisconsin, said city in turn having purchased goods and220 NLRB No. 88 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices valued in excess of $50,000 from points locateddirectly outside the State of Wisconsin.JMCO is a Wisconsin corporation with its principal of-fice located in Menomonee Falls and, as will be detailedmore fully hereinafter,it is engaged in providing truckingservices, substantially for United, at varioussites located intheMilwaukee area.Since Iwill conclude,infra,that United and JMCO con-stitute a single employer for the purposes of collective bar-gaining within the meaning of the Act, I find, on the basisof United's servicesto the city of Milwaukee, that saidsingle employer is an employer engaged in commerce, or inoperations affecting commerce, within the meaning of Sec-tion 2(2), (6), and(7) of the Act. I11.THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answer admits and I find, thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.111.BACKGROUND AND SEQUENCE OF EVENTSA. The Single Employer IssueA proper understanding of the question whether JMCOand United are a single employer within the meaning ofthe Act necessarily requires a recitation of the corporatehistory of these two companies and the part played by JimMews, who is president of both, in managing the affairsand labor relations of each.United was organized in January 1965 and is engaged insuch general contracting activities as road building, exca-vation, and demolition. Until 1970, United operated itsown dump trucks which were driven by employees of Unit-ed.2JMCO was incorporated in December 1969 and com-menced operations as a trucking service in 1970 under acontract motor carrier license issued by the Public ServiceCommission of the State of Wisconsin.In 1970 United's dump trucks were sold and its driverswere transferred by Mews to the JMCO payroll. Also in1970 new dump trucks were purchased or leased by JMCOfrom Mack Financial Corporation in Chicago and the for-mer United drivers wereassignedby Mews to drive them.Since 1970 United has continued in the road paving, ex-cavation,and demolition business but, with the exceptionof a short time in 1974, as will appear, it has not operateddump trucks with its own drivers. It has, however, utilizedthe services of JMCO's dump trucks and drivers. Indeed,80 percent to 100 percent of the dollar volume of JMCO'swork has been performed for United in each year since1970.While United also contracts for the services of othertrucking companies besides JMCO, 61 percent of United'strucking costs in1974 involvedreimbursementsto JMCO.iStemonsMailing Service,122 NLRB81 (1958);Carroll-Naslund Disposal,Inc.,152 NLRB961 (1965),enfd. 359 F.2d 779 (C.A 9, 1966).2 In October 1968, these employees were transferredby Mews to drivetrucks for another company, Jim Mews ConstructionCompany,during astrike by Local 200.IfUnited's costs attributable to the hiring of readi-mix(concrete) trucks were excluded, United's reimbursementsto JMCO amounted to about 88 percent of United's truck-ing costsin 1974.Jim Mews is the president of both JMCO and United.Mews' wife, Marlene, is vice president and secretary ofboth companies. Mews signs the paychecks for employeesof both companies. Mews is the sole corporate stockholderof JMCO. He owns 90 percent of the corporate stock inUnited, the remaining 10 percent being owned by La VerneSchlei,United's paving foreman.Jim Mews directs and controls the employees of bothUnited and JMCO and he hired all the employees of bothcorporations. Schlei, United's paving foreman, also givesdirections to JMCO's drivers. Jim Mews is in charge of thelabor relations of both companies and actively directs theoperations of each. More particularly, he prepares his ownestimates and makes bids on behalf of United for publicroad construction jobs.When a bid is accepted he sched-ules the job and makes arrangements for the equipment,including the trucks, to do the job. Based on dollar volumeas described above, his choice of a trucking contractor hasusually been JMCO.JMCO and United are both located at N59 W14508 Bo-bolink Avenue, Menomonee Falls, Wisconsin. Dorothy Ol-son isthe office secretary for both JMCO and United andshe prepares the payroll for both companies. United andJMCO both have the same accountant, Harold Wernecke,and both companies were represented by the same law firmin this proceeding.While JMCO has employed only truckdrivers and Unit-ed, since about 1970 (with the exception of September1974), employs operating engineers, laborers, and cementfinishers,United's laborers and operating engineers havedriven JMCO trucks and the JMCO drivers have done la-borers' work for United. For a time in September 1974 JimMews put all of JMCO's truckdrivers on United's payroll.Their duties remained the same,however,as they had beenwith JMCO and their supervision, which emanated fromSchlei or Mews, also remained the same before and aftertheir transfer to United in September 1974.Although JMCO and United have separate books andrecords,maintain separate bank accounts, do not makeloans to each other and bill one another for services ren-dered,3 it is clear from the foregoing that the operations ofJMCO are substantially integrated with those of United;that employees of the two companies are interchanged,that both corporations are managed, controlled, and large-ly owned by Jim Mews and that he also controls their laborrelations including the hiring,transfer and, as will appear,discharge of employees. In these circumstances, and basedupon all the facts recounted above and the record as awhole,I concludethat United and JMCOare a single em-ployer withinthe meaningof the Act .4 They will occasion-JMCO bills United for trucking services United bills JMCO for repairwork on JMCO's trucks and for secretarial services.° E.g.,Macke Laundry Service Companyof D.C.and Wash-O-Matic Serv-ices Co,190 NLRB 1 (1971),Manitowoc Shipbuilding, Inc. and The Manito-woc Company, Inc.,191NLRB 786 (1971). The genesis of JMCO's workforce as apart of United's, the subsequentreturn of JMCO's employees tothe United payroll, the substantial integration of JMCO's operations withthose of United,employee interchange, and Mews' control of the operations UNITED CONTRACTORSINCORPORATED465ally be referred to hereinafter, collectively,as Respondent.B. Respondent'sHierarchyThe complaint alleges,the answer admits and I find, thatJim Mews and LaVerne Schlei at all times material hereinhave been,and are now,agents ofJMCO and United, act-ing in their behalf,and their supervisors within the mean-ing of Section 2(11) of the Act.C. Chronology of EventsDuring the period 1966 to 1970 when United operated itsown dump trucks using drivers on the United payroll,United made payments for its drivers into Teamsters pen-sion and welfare funds, just like employers who had collec-tive-bargaining agreementswith Local 200 even though,according to Mews, United had no collective-bargainingagreementwith Local 200 at that time.In 1970, after JMCO had been formed and the formerUnited truckdrivers had gone on the JMCO payroll,JMCO made the instant pension and welfare fund pay-ments. In 1971 JMCO entered into a collective-bargainingagreement with Local 200 and thereafter continued thesepayments and also paid its drivers the wage rates as speci-fied in this contract. These practices obtained throughoutthe life of this contract which expiredon May 31, 1974. Allpayments into the Teamsters pension and welfare fundfrom 1966 to 1974, whether made in the name of JMCO orUnited, were made on the basis of checks signed by JimMews.In the fall of 1973 Jim Mewsbeganto discuss with hisJMCO drivers-outside of the presence of Local 200-Mews' plans for the future remuneration of the drivers.The place was a jobsite and the drivers included MilanMix, Guy Bourdo, Blaine Struve, and an employee namedDon (apparently Gloede). Mews told his employees that inlieu of an hourly wage plus health and welfarefund pay-ments he wanted to pay them on the basis of 25 or 30percent of JMCO's charges to the user of its truck services.Mews advised his drivers that under this arrangement thedriverswould make their own health and welfare pay-ments.After explaining the operation of this proposal tothe drivers Mews asked them if they would accept it. TheytoldMews theywere against it.5of both companies and their labor relations are all facts which distinguishthis case fromMilo Express,Inc.,212 NLRB 313 (1974),which is reliedupon by Respondent.6These findings are based on the credible testimony of Bourdo in thisregard as essentially corroborated by Mix. To the extent that the testimonyofMews disagrees with these findings,Idiscredit it. I found Mews to be anargumentative,hence evasive,witness(his own counsel had to correct himin this regard at one point,as the record shows)and I was not satisfiied thathe testified in a straightforward manner when he testified as to matters indispute.One aspect of this argumentativeness was his reference to himself asUnited or JMCO when one or the other denomination suited his position inthe case.Finally, his testimony was at odds with the probability of eventsand other evidence,as I will point out from time to time later in this Deci-sion.Bourdo and Mix on the other hand impressed me as forthright witness-es who testified generally to the best of their knowledge and beliefMore-over,in discrediting Mews'version of this incident which was that he merelytold the employees that he intended to negotiate the change to a percentagerate with the Union-Inote that he never did so and,as will appear, im-On December 31, 1973, Jim Mews sent a letter to Local200 on JMCO stationery advising the Union that JMCOwished to discontinue its collective-bargaining agreementand was providing 60 days' notice. Local 200 did not re-spond to this letter but, instead, on March 19, 1974, sent itsown letter to JMCO stating that Local 200 proposed toterminate the then current contract on May 31, 1974. Inthis letter the Union also offered to meet and confer withJMCO for the purpose of negotiating a new contract.On March 22, 1974, Mews replied to Local 200's letter ofMarch 19 noting merely that JMCO had alreadynotifiedLocal 200 of JMCO's intention to terminate the contract.By the end of April 1974 Local 200 had finalized a newcontract with the SoutheasternWisconsin ConstructionMaterials Association covering,inter alia,various truck-driving operations of its employer-members. Actual copiesof the contracts were not printed up until late July or Au-gust1974, although the new wage rates set forth in thecontract went into effect on July 1, 1974. Mews was not amember of the Association but, as will appear, he was pre-sented with a contract for his signature in August 1974.6In lateMay 1974 Jim Mews called driver Mix intoMews' office and again discussed with Mix the matter ofgoing on a percentage rather than an hourly rate. MewstoldMix that the drivers would have the opportunity tomakemore money on a percentage basis. Mix respondedthat he did not think this proposal was a good idea.7On or about June 7, 1974, Mews had anotherconversa-tion with Mix in Mews' office in which Mews repeated hisdesire to pay his drivers on a percentagebasis.Mews ad-visedMix that Mews was "out of" or had "quit" theUnion. Mews again tried to persuade Mix that the driverswouldmake moremoney on a percentagebasisbut thatthey would have to pay their own benefits and would getno paid vacation (contrary to the employer paid benefitsand vacation arrangements of the just expired contractwith Local 200). Mix agreed to try thisarrangement to seewhat would happen.In June 1974 (after the expiration on May 31, 1974, ofhis contract with Local 200) Mews instituted the percent-age system which he had been discussing with his driverssince thefall of the previous year. Under the system theemployees received a flat $7.50 an hour (as contrasted withtheir prior contract rate of about $6.65 per-hour). Howev-er, they received no paid vacations, benefits or holidaypay.9 The additional 85 cents per-hour was intended tocover the amounts needed for the employees to make theirown contributions to the Teamsters welfare andpensionfunds-an arrangement which Mews had explained to theposed this remunerationsystemin June1974 withouteven offering Local200 theopportunityto bargainoverthis change in working conditions.6Thesefindings are based on thecredible andundisputed testimony ofLocal 200 representative, Hammer, inthis regard.rThe findings as to this meeting are based on the credible testimony ofMix in this regard,whichwas not deniedby Mews.8These findings are based on the credible and undisputed testimony ofMix in this regard9The findingthatthey receivedno holiday pay isbased on the credibletestimony of Mix in this regard who stated that he receivedno pay for July4th or Labor Day. Mewstestifiedthathe did not know if the employeeswere paidfor Labor Day and only "believe(d)" theywere paid forJuly 4th.IcreditMix here for the reason, among others, that holidaypay was notmentioned and is indeed inconsistentwithMews' percentage program 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and which they understood. This change in theemployees' wage and benefit structure was established uni-laterally by Mews withoutnegotiatingwith Local 200.The change, when implemented, did not sit well withMews' drivers. As a result Mews telephoned Bourdo andtold Bourdo that Mews had heard the drivers were disgust-ed with the new rate. Bourdo admitted that this was true,pointing out that as far as he personally was concerned hecould not afford to pay his own benefits.Bourdo thereafter spoke with Mix and the two agreedthat theywere losingtoo much money under the new ar-rangements. They further decided to file a grievance andcontacted Local 200 to obtain its assistance.Several days after the Mews-Bourdo telephone call Lo-cal 200 representative Jerry Sprague delivered the griev-ance form to Bourdo and Mix. Mews saw Sprague at thejobsite and asked Bourdo what the problem was. Bourdoexplained that the drivers were not going for the new per-centage pay. Mews argued with Bourdo that the driverswould make more money under the new system but Bour-do insisted that they would lose money. Mews then toldBourdo that Mews desired no trouble with the Union andthatMews would return to the old payment system.Bourdo and Mix had dined together that evening, dis-cussed the matter of the grievance and agreedto delayfiling it in order to give Mews the opportunity to carry outhis promise to Bourdo.When Bourdo and Mix received their next paychecksthey observed that Mews was continuing to pay them on apercentage basis. On June 28, 1974, Mix and Bourdo joint-ly filed a grievance with Local 200 complaining that sincethe expiration of the last contract Mews had put them on apercentage remuneration, had taken away their vacationand holiday pay, had required them to pay their own bene-fits,and had taken away their driving time to a jobsite.This grievance was given to Local 200 and eventuallycame into the hands of its business representative, Ham-mer. On July 9, 1974, Hammer wrote a letter to Mewsenclosing the June 28 grievance and informing Mews thatMews was in violation of "the Labor Agreement." The let-ter continued that, if Mews did not correct the situationcovered by the grievance immediately, Local 200 wouldtake all necessary economic action to correct the situation.Mews did not reply to this letter and took no action. Aswill appear, Mews' failure to act was based on his positionthat without a collective-bargaining agreement with Local200 he had no responsibility to act on its grievance.10As previously found, Local 200 completeditsnegotia-tions with the Southeastern Wisconsin Construction Mate-rialsAssociation covering,inter alia,the truck operationsof the employer-members of that Association. Copies ofthe contracts were returned from the printer in July or Au-gust 1974.On or about August 8 or 9, 1974, Local 200 representa-10The findings as to the change to the percentage rate,the sequence ofevents involving Bourdo and Mews, and the filingof the June28 grievancebased on the credible testimony of Bourdo in this regard ascorroborated inpart by Mix and corroborated or not disputed by Mews.Mews did notexecute a new contractwith Local 200 at anytime during theperiod May31, 1974,until August20, 1974.tiveDuane Kraemer took several copies of the new con-tract and visited the office of JMCO and United at Meno-monee Falls, Wisconsin. Mews was not present at the timeso Kraemer spoke to the office secretary, Dorothy Olson.Kraemer told Olson that Kraemer was from Local 200 andthat he had the new contracts. Olson told Kraemer thatMews was not going to sign them. Kraemer left the con-tracts anyway and departed."On or about August 20, 1974, Kraemer in the companyof another Local 200 representative, Jerry Sprague, visiteda jobsite at which Mews was working and spoke to Mews.Kraemer asked Mews if he would sign the new contract.Mews responded that he had the contracts in his office andthat he would sign them and mail them in. Kraemer turneddown this offer pointing out that he, Kraemer, had broughtother copies of the new contract with him. Mews then ad-visedKraemer that he, Mews, did not intend to sign acontract for JMCO because it was too much paper workfor three or four people. Mews said he would instead putthe drivers back under United.Kraemer, being recently appointed as a business repre-sentative,was uncertain whether such an arrangementwould be proper. Kraemer and Sprague then left the prem-isesandKraemer telephoned Hammer and inquired ifMews' proposal was acceptable. Hammer replied that itwas.Kraemer and Sprague then returned to the jobsite on thesameday where both Mews and Kraemer signed a copy ofthe contract and its addendum. Mews signed as presidentof United Contractors Inc. This contract is effective fromJune 1, 1974, to May 31, 1977.Kraemer then asked Mews about the grievance whichhad been filed (by Bourdo and Mix) protesting the non-payment of their fringe benefits. Mews responded that, in-sofar as he was concerned, there was no contract 12 so therewas no grievance. Kraemer responded that if this wasMews' position, Mews should put it in writing and send itto him. 311These findings are based on the credible testimony of Kraemer in thisregard. I do not credit Olson's testimony to the extent it is contrary to thatof Kraemer's.Olson's testimony was characterizedby anelement of uncer-tainty which I did not find, generally, in that of Kraemer's. Moreover, I findinOlson's testimony no precise denial that Kraemer left contracts in theoffice.In its brief,Respondent contends that Olson should be credited as adisinterested witness.Irejectthis contentionOlson is a paid employee ofUnited who works for both United and JMCO and who also works directlyfor Mews as his office secretary.12Apparently speaking of the time when the grievance was filed on June28, 1974.13These findings are based on the credible testimony of Kraemer in thisregard, as corroborated by Sprague and also corroboratedin partby Mews.To the extent that the testimony of Mews is contrary to that of Kraemer, Ido not credit Mews nor do I credit the testimony of Mews, denied byKraemer. that Kraemer told Mews that if Mews did notsignthe contractright at that time the job would be picketed or shut down. I have alreadycommented on the credibility of Mews and Kraemer, respectively.In discrediting Mews here I also note the following.Among other thingsdenied by Mews was that he told Kraemer that JMCO was so small that itwas not worthwhile from an administrative standpoint for JMCO to contin-ue in businessMix credibly testified on cross-examination that Mews toldhim, Mix(afterMix began working in September1974 on the United pay-roll), that the reason why Mix was no longer working for JMCO was that itwould involve too much bookwork or paperwork to continue JMCO as theemployer of two or three drivers. UNITED CONTRACTORS INCORPORATEDIn late August 1974 another driver, Percy Williams, washiredby Mews.For a time after the August 20 collective-bargainingagreement with United covering the drivers was signed,these three drivers,i.e.,Mix,Bourdo,and Williams (who,according to paychecks submitted in evidence,were theonly drivers employed at the time),14 continued to be paidon JMCO checks and on the percentage basiswhich hadbeen in effect since June 1974. In September all the em-ployees were paid with checks drawn on United and Bour-do began receiving the contract wage rate.Williams andMix continued to receive the percentage rate,however, andneitherMix nor Bourdo receivedholiday pay for July 4thand Labor Day. Williams likewise received no pay for La-bor Day.Mix conferred with Bourdo about these matters and theyagreed that Mix would prepare a grievance ("complaintform") to be filed with Local 200. This was done by Mix onSeptember 17, 1974, but the grievance named both Mixand Bourdo (misspelled on the form) as the grievants. Thegrievance stated that "Wages and Holliday (sic) pay havenot been straightened out from now to June 1, 1974."On September 26, Local 200 representative Kraemer for-warded this grievance to Mews enclosed with a letter inwhich Kraemer requested Mews to advise Local 200, inwriting,of the grievance's disposition.On or about September 27, 1974, Kraemer visited Mewsat the latter's office.Kraemer sought to discuss with Mewsthe latter's failure to pay fringe benefits to the drivers.Mews admitted that he had not paid these benefits buttook the position that he, Mews, had no contract and thatthere could therefore be no grievance. Kraemer respondedthatMews should put his position in writing. On October1, 1974,Mews sent Local 200 a letter stating that Mews'response to Local 200's letter of September 26 was thatJMCO had terminated its contract with the Union.15On or about September 30, 1974, Mix reported for workand found a note on his (Mix's) truck, signed by Mews,tellingMix not to start work until Mews spoke to him.Mews was away from the shop at the time so Mix waitedfor him. A little while later on the same morning, Mewsarrived.Mews asked Mix what "Mix was trying to pull."When Mix inquired what Mewsmeant,Mews showed Mixthe grievanceshe had filed and the letter from the Union,all of which Mews had attached to a clipboard. Mews thenasked Mix how they could work like this "with three par-tiesinvolved" (the parties apparently being the employer,Mews, and the Union). Mews then asked Mix why he hadfiled thegrievance.Mix responded that Kraemer andHammerfrom Local 200 had advised him that Mews couldnot operate by paying a percentage rate to the drivers. Mixalso told Mews that Hammer had told Mix that Mews wassupposed to be making the health and welfare payments14AnotherJMCOemployee, Richard Benson,was not paid after August23, 1974,hence must have terminated by that date.15The findings as to the meeting on or about September21, 1974, arebased on the credible testimony of Kraemer in this regard, which was notdenied by Mews. Mews testified only that no union representative met withhim for contract negotiations during this period.Olson,Mews' secretary,testified that she saw Kraemer talking to Mews at Mews' office on oneoccasion.467for the drivers. Mix added that he, Mix, was particularlyanxious tostraighten out the healthinsurancepaymentsbecause Mix's son needed an expensive medical brace. Af-ter some further discussion of the medical payments MewstoldMix that Mix had better turn in his truck keys untilthe matter was straightened out. Mews told Mix that Mixshould contact the Union to accomplish this. Mix then puthis keys on the table and asked Mews if Mews was firinghim.Mews told Mix that Mix was laid off and that Mewshad no further work for him. Mix then left.16On or about October 4, 1974, Bourdo met Mews at theshop and Mews gave Bourdo his paycheck. Mews thenasked Bourdo if Bourdo had any company keys. WhenBourdo admitted that he did, Mews told Bourdo to turn inthese keys and that there would be no work for Bourdountil he got his labor or union problems straightened out.Mews also told Bourdo that he, Mews, had spoken toKraemer and Mews then asked Bourdo why "you guys"had waited 6 months to turn in a grievance. Bourdo deniedthat they had waited 6 months, pointing out that they hadturned in their first grievance in June 1974. Bourdo thensaid that there was no point in arguing about the mattersince it was in the Union's hands.'Also on or about October 4, Percy Williams reported toMews at a jobsite with a truck. Mews gave Williams hischeck and told Williams to take the truck back to the shopand leave the keys in it. Williams did as he was directed.No mention was made to Williams at this time that he wasbeing laid off nor was he criticized at the time for any priordeficiencies in his driving.18 Williams has not subsequentlybeen reemployed by JMCO or United.On or about October 6, an advertisement appeared in alocal newspaper for five axle semidrivers with Jim Mews'home phone number. Bourdo had been driving this type oftruck when last employed by Mews in September.On or about October 8, 1974, Bourdo went to a jobsitewhere he observed JMCO trucks (his and Mix's) in opera-tion.He spoke to at least one of the drivers who said hewas not a union member. On this same occasion Bourdoobserved Mews in conversation with a representative of theOperating Engineers and telling this individual aboutMews' dispute with the Teamsters. On or about the samedate Mix also observed his and Bourdo's trucks being driv-16The findingsas to this incidentare basedon the credible testimony ofMix in this regard, asnot directly denied by MewsInMews' version of theincident,Mews statedthat he sought to have Mix contactthe Union so thatMews andthe Union could bargain for a contractcoveringJMCO. Mewsalso testifiedthat he merelylaid off Mixfrom United and offeredMix a jobwith JMCO, which Mixrefused, becauseJMCO did nothave a union con-tract.Tothe extentthatMews' version differs from that of Mix, I do notcreditMews. More will be said in my"ConcludingFindings"in respect toMews' claimedefforts tonegotiatea contract for JMCOand in regard tomy reasonsfor discreditingMews' version of Mix's discharge (and alsoMews' versionof Bourdo's discharge).17These findings are based on the credibletestimonyof Bourdo in thisregard.Ido not creditthe contrary version of Mews whichwas the same asthat alreadydiscreditedin respect to Mix.18These findings are basedon the credible testimonyofWilliams in thisregard.Williams impressedme as a forthrightwitness who testified in astraightfoward manner.His candoriswell demonstratedby his ready ad-missions in respect to criticisms madeby Mews andSchlei inAugust 1974about deficiencies in his driving.These matters will bediscussed in my"Concluding Findings." I do not credit Mews' contraryversion of Williams'separation. I have already commented on Mews' credibility. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDen by other drivers.On or about October 13, 1974, Williams called Schlei toinquire why Williams wasn't working. Schlei replied thatonly a small job was in progress at the time and that Mewswas away. Schlei said other work would be coming up andhe would let Williams know. Williams has not subsequent-ly been contacted.19On or about October 14, 1974, Williams also observedMix's and Bourdo's trucks being driven by other drivers.20By letter dated January 24, 1975, JMCO, through its at-torneys, offered Bourdo and Mix reemployment to beginon January 27, 1975, with wages and hours as provided inthe latest contract between Local 200 and SoutheasternConstruction Materials Association (the same as the con-tract between United and Local 200, executed on August20, 1974), although the letter denied that JMCO was boundby that contract. Both Mix and Bourdo had agreed to re-turn to work at the time of the hearing on February 4,1975.Concluding Findings; Respondent'sDefensesA. The Appropriate Unit; Local 200's Majority; UnilateralChanges in the Drivers' Terms and Conditions ofEmploymentA unit of truckdrivers is appropriate for collective bar-21gaining within the meaning of Section 9(b) of the Act.Here it isclear that Mews has always considered his truck-drivers as a separate group and there is a history of bar-gaining inwhich they have been represented in their ownunit. Thus, when they were employed by United prior to1970, he paid welfare and pension benefits on their behalfinto the Teamsters fund. From at least 1971 to May 31,1974,Mews, as JMCO, was a party to a collective-bargain-ing agreementwith Local 200 covering their terms andconditions of employment. Inasmuch as Mews admittedthat JMCO was and is only involved in truckdriving opera-tions, and in the absence of any showing that JMCO everhad employees in any other classification on its payroll, Iconclude that Mews' truckdrivers were the only employeescovered by the instantagreement.Further, in August 1974when Mews, as United, entered into the 1974-77 collective-bargaining agreement with Local 200, such agreement wasapplied to Mews' truckdrivers at least for a time in Septem-ber 1974 after Mews transferred them all from the JMCOpayroll to that of United. It does not appear that any otherUnited employees were covered by this agreement. Indeed,Mews admitted at the hearing that United has collective-bargainingagreementswith the Laborers Union, CementFinishers, and Operating Engineers covering other Unitedemployees.In these circumstances and in view of my finding thatUnited and JMCO are a single employer within the mean-ing of the Act, I conclude that a unit of truckdrivers em-19Mews testified that no work was available for Williams during October,November,and December 197420Mews admitted thattwo of histrucks were in operation during Octo-ber, November,and December 1974.21BallentinePacking Company,Inc.,132 NLRB923 (1961).ployed by United and/or JMCO is an appropriate unitwithin the meaning of Section 9(b) of the Act.In its answerto the complaint Respondent admits thatLocal 200 is, and was at all times material herein, the dulydesignated majority representative of JMCO's truckdrivers,but denies that United has any truckdrivers on its payroll.In view of this admission, and also in consideration of myfinding that United and JMCOare a singleemployer with-in the meaning of the Act, coupled with the fact thatMews, as United, entered into a collective-bargainingagreement covering the truckdrivers with Local 200 on Au-gust 20, 1974, without raising any question of Local 200'smajority status, I further conclude that Local 200 is, andhas been at all times material herein,the exclusive majorityrepresentative of the appropriate unit of Respondent's(United and/or JMCO) truckdrivers within the meaning ofSection 9(a) of the Act. Further supporting this conclusionare:thepresumptionofmajority that attaches toRespondent's continuous dealings with Local 200 as thetruckdrivers' exclusive representative;22 the fact that whenthe 1971-74 contract expired on May 31, 1974, the onlyemployees who received paychecks from JMCO at thattime were Mix, Bourdo, and Duquaine, at least two ofwhom (Mix and Bourdo) were members of Local 200, andthe further fact that at about the time the 1974-77 contractwas executedby Mews (as United) in August 1974, theonly truckdrivers were Mix, Bourdo, and Williams, all ofwhom were members of Local 200.Inasmuch as Local 200 is, and has been, the exclusivemajority representative of Respondent's truckdrivers at alltimes material herein, it follows that at such times Respon-dent was obligated to deal directly with Local 200-andnot with its employees-in respect to the wages, hours, andother terms and conditions of employment of the truckdri-vers. I, accordingly, conclude that by Mews' efforts to ne-gotiate a percentage wage system with his employees inMay and June 1974 and by Mews' implementation of thatsystem in June 1974 and thereafter (including not only thechange in wages but also the elimination of vacation andholiday pay and theeliminationof payments to the Team-sters health and welfare fund) without negotiations withLocal 200, Respondent has violated, and is violating, Sec-tion 8(a)(1) and (5) of the Act 2322Manor Research, Inc.,165 NLRB 909 (1967).23N L.R.B v. BenneKatz, etc., d/b/aWilliamsburg Steel Products Co,369 U.S. 736 (1962);Tulsa SheetMetal Works, Inc.,149 NLRB 1487, 1503,enfd. 367 F.2d 55 (C.A. 10, 1966). The General Counselfurther urges thatRespondent's refusal to process the June 28 grievance was inviolation ofSec. 8(a)(5) and (I). Sincethe complaintdoes not allege this omission to bean unfair labor practice I shall make no unfair labor practice findings inrespect toit.In anyevent,the subjectmatter of the grievance wasRespondent's unilateral changein workingconditionswhich I have foundto be a violation,supra,and for whichI shall recommenda remedyRespondent's sole defense,which I reject,in respectto thismatter is asfollows.Respondentsays thatMews raisedthe pay of his driversto a figure(basedon a percentageof thetrucks' use charge)whichtranslatedfor theirpurposes into $750 an hourThe 85 centexcess of this amount over unionscale was intended,Respondentsays, to providefunds to theemployees tomake their own welfare and pension fund contributions because Mews be-lieved thatthe fund wouldnot acceptsuch payments from Mews without acontract.Mews' belief in thisregard purportedly developed from his deal-ings withotherunionswhich had such a "no contract-no fund payment"policyIreject this defense because it is irrelevant to the issue.What arrange- UNITED CONTRACTORSINCORPORATED469Ishall treat with Respondent's subsequent refusal tohonor its contract of August20, 1974,later in this Deci-sion,after disposing of the allegations of the complaint inrespect to the discharges of all threeof the Union's driversin early October 1974.B. The DischargesBased on my findings,supra,it ismanifest that Mix (onor about September 30, 1974) and Bourdo (on or aboutOctober 3, 1974) were discharged because they had filedthe grievance with Local 200 over Respondent's failure toprovide them with the wages and holiday pay due themunder the contract executed by Mews on August 20, 1974(which was effective from June 1, 1974).Respondent'sdefense in respect to these discharges isbased on the testimony of Mews that he merely laid offMix and Bourdo from United and then offered them workwith JMCO, which they refused. More specifically, Mewstestified that after he had signed the contractof August 20,1974, in the name of United, he transferred his drivers totheUnited payroll but United continued to rent trucksfrom JMCO. Mews said he then learned that this proce-dure might cause him to lose his motor carrier license fromthe State of Wisconsin pursuant to which JMCO was re-quired to provide both trucks and drivers to contractorsrequestingJMCO's services.To avoid this penalty, Mewsclaimed, he then simply laid off Bourdo and Mix fromUnited but offered them work with JMCO. He testifiedthat both Bourdo and Mix refused to work for JMCO un-der nonunion conditions despite Mews' claimed requests tothem at that time to persuade Local 200 to meet with himand negotiate a contractwith JMCO-requestswhich, ac-cording to Mews,were in addition to attempts he and hissecretary had made to get an appointment with Local 200representatives to enable Mews and the Union to bargainfor JMCO employees.Respondent takes the position that Mix and Bourdocontinued to refusework with JMCOuntil theirreemploy-ment under union conditions in 1975,which has been de-scribed.It also points out a letter from Mews to the NLRBRegional Office dated October 21, 1974, in which Mewsadvised the Region that Mix, Bourdo,and Williams wereoffered work with JMCO on October 8, 1974, but refused itand further advised the Region that work had been avail-able to them since that time.Ihave already rejected, on the basis of my credibilityfindings,Mews' version of the separation of Mix and Bour-do as well as that of Williams of which more will be saidhereinafter.Itfollows that Respondent'sdefense-thatments Mews may, or may not,have thought were proper have no bearing onhis obligation to bargain with the exclusive representative of his employeesin relation to their wages,hours, or other terms and conditions of employ-ment.Any substantial change in those conditions of employment,as here,made by an employer unilaterally is in derogation of that duty and is inviolation of the Act.N.L.R.B v Katz,et a!, supraIn addition to the foregoing I am constrained to observe,since it relatestoMews'credibility,that his claimed mistaken belief that the Teamstersfund would not accept his health and welfare payment without a contract isdirectly contradicted by his earlier claim that he made such payments tothat fund during the period 1966 to 1970 at a time,he said,when he had nocontract with Local 200.Bourdo and Mix were not discharged in October 1974 butinsteadrefused employment with JMCO at that time-must fail.Iwill explain my credibility findings in this regard inmore detail at this point, because these findingsrelate sointimately to Respondent's defense. I have rejected Mews'claimed revelation about the possible loss of his motor car-rier license because his testimony in this regard is substan-tially inconsistent with his own earlier testimony that thereason he carved out United's trucking operation in 1970and used it as a base to establish JMCO was to enable himto obtain a license as an exclusive contract carrier. If heknew the requirements for such an exclusivelicense in1970, he obviously knew them in 1974.His claim that he could not get Local 200 to send arepresentative to bargain with him in September 1974 is atodds with the fact that Kraemer came out toseeMewspersonally on or about September 27, 1974,-at the verytime theseevents were taking place-to discuss with himMix and Bourdo's grievance of September 17, 1974, whichdealt with contract matters.24 There is no indication thatMews made any effort at this meeting to negotiate a con-tract in thenameof JMCO although he must haveknown-from Kraemer's signingof the August 20, 1974,contract in the name of United-that Kraemer had author-ity to negotiate a contract.Mews' letter of October 21, 1974, to the Board'sRegion-alOffice likewise belies his testimony. That letter recitesthe following, in pertinent part:On August 30, 1974, Milan Mix, Guy Bourdo andPercy Williams left our employment and went to workfor another firm. These former employees were of-fered work on October 8, 1974 under the same termsof their employment since the expiration of our con-tract with Local #200 May 31st, 1974. They declinedto work. Work has been available for them. This cor-poration does not have a contract with Local #200.25SinceMix, Bourdo,and Williamsare all named in thefirst sentence of this paragraph, the obviousintention ofthe phrase "These former employees," appearing in thesecond sentence, is the inclusion of Mix, Bourdo,and Wil-liams.The pronouns "they" and "them" appearingin latersentences(in the absence of any statement to the contrary)alsomust be presumed to include Mix, Bourdo,and Wil-liams.While the letter states that work has been availablefor "them" (i.e. all three)Mews testified at the hearing thatonly two of his trucks were in operation from October 1 toDecember 31, 1974, and that there was no work for Wil-liamsduring this period even if Williams had wanted tocome to work.A further reason for my discrediting Mews' version ofthe separation of Mix and Bourdo is that he admittedly didnot contact unemployment authorities to inform them ofhis claim that Mix and Bourdo were refusing to work even24While I will find such claimed effortsto be irrelevant to the Sec. 8(a)(5)allegationsof the complaint, such claims nonetheless bear on the credibilityof Mews testimony in connectionwith theSec. 8(a)(3) allegations.25 Even this letteris evasive.On or aboutAugust30, 1974,Mix, Bourdo,and Williams hadn't "leftemployment"-theywere transferred byMews.The other "firm" they "went to work" for was United' 470DECISIONS OFNATIONALLABOR RELATIONS BOARDthough, he said, he was aware that both were drawing un-employment compensation.Mews also claimed that Mixand Bourdo were on strike during this period but the rec-ord is barren of any suggestion that Local 200 picketed atMews' office or any of Mews' projects. Finally, unlikemany of Mews' other actions in this case, he did not thenmake any written offer of reemployment by JMCO to Mixor Bourdo.In view of the foregoing I am satisfied that Mix andBourdo were discharged by Respondent on or about Sep-tember 30 and October 4, respectively, for the reason thatthey,in concert,filed grievances against Respondent overworking conditions and that Respondent thereby violatedSection 8(a)(1) and(3) of the Act 26Since Mews criticized both Mix and Bourdo in their dis-charge interviews about their filing of a grievance and fur-ther told them that there would be no work for them untilthey got their union problems straightened out, I find thatRespondent also thereby threatened both Mix and Bourdowith reprisal for the exercise of their Section 7 right toengage in union activities and that Respondent thus violat-ed Section8(a)(1) of the Act 27This brings us to the discharge of Williams. Williams hasbeen a member of Local 200 since 1958. I conclude thatMews was aware of Williams'union affiliation becausewhen Mews hired Williams in August 1974, Mews made apoint of telling Williams that he, Mews, did not then havea contractwith Local200-a commentwhich would havebeen unnecessaryunlessMews knew or suspected that Wil-liams was aLocal 200 member. It should also be noted thatWilliams, as an employee in the truckdrivers unit, wouldhave been a beneficiary of the successful prosecution of theMix-Bourdo grievance of September17, 1974,even thoughhe did not sign it or participate in the filing of it.In its brief Respondent argues that Williams was laid offbecause of lack of work and because of Mews' dissatisfac-tion with Williams' performance as a truckdriver. I con-clude, however, that neither of these reasons was the causeofWilliams' separation.To begin with, no mention was made of either matterwhen Mews asked Williams for the keys to Williams' truck,which was the last time prior to the hearing when Mewsspoke to Williams 28 Further, Williams' testimony standsunrebutted that the driving incidents 29 (which occasioned26 E.g.,Chatfield Paper Corporation,A Divisionof The Mead Corporation,172 NLRB 307 (1968). Even if I wereto accept Mews'explanation,which Ihave not,that Mix and Bourdo refused to work under nonunion conditions,Iwould nonetheless concludethatRespondent,by offeringthem work onlyunder nonunion conditions,constructively discharged them inviolation ofSec. 8(a)(l) and(3) of the Act.Barwise SheetMetal, Co., Inc., a Division ofAirtron,Inc; AmericanAir Conditioning Co, Inc, Fahnestock, Inc., a Divi-sionof Airiran, Inc, as Joint andSuccessorEmployers,199 NLRB 372 (1972).My reasonsfor soconcludingwould be that (as will be morefully discussedhereinafter)the United contractof August 20, 1974, wasalso binding onJMCO (since the two corporations are a single employer within the meaningof the Act)and therefore,these employees were entitled to work under theconditions set forth in that contract.27 SeeTrailmobile Division,Pullman Incorporated v. N L.R B,407 F.2d1006, 1008(C.A. 5, 1969)28 1 have already discredited Mews'testimony that he told Williams atthat time that Williams was beinglaid offdue to lackof work and poorperformance29 In one incident Mews criticized Williams for dumping at a time whenthe criticisms by Mews and Schlei of Williams' driving per-formance) both occurred in August. This means that Mewsmust have been satisfiedwithWilliams' overall perfor-mance because Mews continued to employ Williams for amonth after the incidents occurred. And there is no indica-tion that the poor performance was repeated during thatmonth. Finally, while I have given no weight to Mews'letter to the Board, dated October 21, 1974, as support forMews' claim that he offered Mix and Bourdo employmenton October 8, 1974, this letter nonethelessstands as anadmission that Mews was sufficently satisfied with Wil-liams' performance to reemploy him. For this letter, whichhas been discussed and analyzed,supra,makesno mentionthatWilliams was discharged nor that he had been a sub-standard employee 30 It rather avers that, as of October 21,1974,Mews had work available for Mix, Bourdo, and Wil-liams.I therefore conclude that Williams was discharged be-causehe was a member of Local 200 and stood to benefitfrom the Mix-Bourdo grievance-the very grievance whichhad caused the discharges of Mix and Bourdo.With the discharge of Williams, Mews had rid himself ofhis last union truckdriver and set thestage,at least inMews' mind, for him to hire nonunion drivers to replacehis union drivers. I accordingly conclude that by discharg-ingWilliams Respondent violated Section 8(a)(1) and (3)of the Act 31C. The Ultimate Refusal toBargainThe complaint alleges that Respondent has, since Sep-tember 1974, refused to bargain collectively with Local 200by failing to apply "United's" agreement with Local 200 toRespondent's trucking operations and employees.In its an-swer to the complaint Respondent admits that JMCO hasnot applied the "United" contract to its trucking opera-tions and employees by reason, Respondent says, of theseparate identity of these companies. It also appears that,in view of Mews' testimony that United is no longer en-gaged in trucking operations, there are no "United" opera-tions to which the "United" contract with Local 200 can beapplied.In sum it isclear that Respondent-either as Unit-ed or JMCO-did not apply the "United"contract toRespondent's trucking operations or employees at leastfrom the beginning of October 1974 until it rehired Mixand Bourdo just prior to the hearing-and even then with-out agreeing that it was bound to do so.Respondent offers essentially two defenses to its failureto live up to its contract with Local 200. First it says that,sinceUnited and JMCO are separate employers, there isno obligation for JMCO to honor United's contract withLocal 200. Secondly,itarguesthat,even ifUnited andJMCO are a single employer, the United contract is a nulli-his dump truck was not level. In another incident Schlei criticized Williamsfor rolling off(apparently moving his truck after a dump)before loweringthe dump box into place.30Mews, in any event, waffled on cross-examination as to his reasons fordischarging Williams.He ultimately testified that he did not terminate Wil-liams because of his poor performance but rather for lack of work.31 1 deem of no significance Williams'testimony that,as far as he knew,his separation had nothing to do with the Union.For Williams could notnecessarily be expected to know what motivated Mews in discharging him. UNITED CONTRACTORS INCORPORATED471ty becauseitwas entered intoby Mews under threats ofstrikes and picketingby Kraemer.I rejectRespondent's first defense for the reasonthat, asIhavefound, United and JMCOare a singleemployerwithinthe meaningof the Act.32Respondent's second de-fense must also fail because,on thebasis of my credibilityfindings,I haveconcluded thatno such threatswere madeby Kraemer to Mews at the time the contract was execut-ed.33 I further conclude that Mews'insistencethat the con-tract be entered into in the nameof Unitedwas just anoth-er aspect of his lack of good faith and evasiveness indealing withLocal 200.Consistently,after enteringinto thecontract,Mews delayed putting its termsintoeffect. Even-tuallyhe discontinued the shortlived United trucking op-erations and discharged all of his union drivers after agrievance was filed in respect to his performance underthatcontract.Indeed,his entire courseof conduct stronglysuggests,and I find, that he never had any intention ofliving up tothe Unitedcontractof August 20, 1974.In view of all the foregoing, I conclude that by failing toapply the terms of "United's " contract with Local 200 toRespondent's truckingoperations and employees at alltimes sinceearly October 1974, Respondent has refused tobargain in good faithwith Local 200 in violation of Section8(a)(5) and (1) of the Act 34IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above,have a close,intimateand sub-stantial relationship to trade,traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.commerce or in an industry affecting commerce within themeaningof Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By threatening Milan Mix and Guy Bourdo with re-prisal for engaging in union or other concerted activitiesRespondent has violated Section 8(a)(1) of the Act.4.By discharging Milan Mix, Guy Bourdo, and PercyWilliams, Respondent has violated Section 8(a)(1) and (3)of the Act.5.The following employees constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All truckdrivers employedby United or JMCO excluding all other employees, guardsand supervisors within the meaning of the Act.6.At all times on and since June 1, 1974, the Union hasbeen the exclusive collective-bargaining representative ofthe employees in the aforesaid unit within the meaning ofSection 9(a) of the Act in respect to their wages, hours, andother terms and conditions of employment.7.By dealing directly with its employees in respect tothe terms and conditions of employment of its employeesin the appropriate unit found above and by changing suchterms and conditions of employemnt on and after June 1,1974, without bargaining with the employees' exclusive col-lective-bargaining representatives Respondent has violat-ed, and is violating, Section 8(a)(5) and (1) of the Act.8.By failing to abide by the terms of its contract excut-ed on August 20, 1974, with the Union, Respondent hasviolated, and is violating, Section 8(a)(5) and (1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYCONCLUSIONS OF LAW1.United and JMCOare a singleemployer engaged in32 Thisrenders irrelevantMews' claimed efforts to negotiatea contractwith Local200 on behalfof JMCOin September1974. Therewas no needfor Local 200to negotiate a contract. It already had one.But if Mews wastruly interested in negotiating a contractfor JMCO inSeptember1974, ashe claimed, he offered no explanation of hisfailure to bring this matter upwith Kraemer when,as has been mentioned,Mews and Kraemer met onSeptember 27, 1974.3Even if I were to find, which I have not, that Kraemer had made sucha threat,Iwould nonetheless conclude that the contractwas validlyexecut-ed.For economic pressure of thistype isnotin andof itselfinconsistentwith a labor organization's dutyto bargainin good faith with an employer.N. L. R. B.v. InsuranceAgents'InternationalUnion, AFL-CIO (Prudential Ins.Co.) 361 U.S. 477, 490-491 (1960). It is onlywhen such pressureis coupledwith evidence,significantly lacking here, of a union's intention notto affordan employerthe opportunityto bargaincollectively and such union's fur-ther intention not to bargain in good faith, thatsuch pressure becomesunlawful and would negate the effectof anyresulting collective-bargainingagreement.CompareOperative Plasterers' & Cement Masons'InternationalAssociationLocal #2, AFL-CIO [ArnoldM Hansen],149 NLRB 1264(1964).34 SeeBarwiseSheetMetal Co., Inc., supra.Whileit is true that Respon-dent rehired Mix and Bourdo under the conditionsset forthin thatcontract,its letter of reinstatement to Mix and Bourdo makes clear that Respondenttakes the position that no valid agreement exists between it andLocal 200.The recommended Order will contain the conventionalprovisions for cases involving findings of interference, re-straint, coercion, unlawful discharge, and unlawful refusalto bargain in violation of Section 8(a)(1), (3), and (5) of theAct. This will require Respondent to cease and desist fromthe unfair labor practices found and to post a notice to thateffect which will also state the affirmative actionRespon-dent will be required to take to remedy these dischargesand its refusal to bargain with the Union.Thus, Respondent will be required to offer Mix, Bourdo,and Williams reinstatement to their former or substantiallyequivalent positions,35 without prejudice to their seniorityor other rights and privileges. Each will be made whole forany loss ofearningshe may have suffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to that which he would have earned from thedate of the offer of reinstatement, less his net earnings, ifany, during such period to be computed in the manner35 In so recommendingIam not unmindfulthatMix and Bourdo havealready been reinstated.But since Respondent questionstheir rightto reem-ployment under the conditionsof the August 20, 1974,contract with theUnion.this order of reinstatementwill insure their employmentwithoutquestion under the provisionsof thatagreement, viz, substantially equiva-lent employment in this contextmeans,interaha,employmentunder work-ing conditionsprovided by the instantunion contract. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDprescribedinF.W.WoolworthCompany,90 NLRB 289(1950), with 6 percent interest thereon as required byIsisPlumbing&Heating Co.,138 NLRB 716 (1962).Having found that Respondent has violated Section8(a)(5) and(1) of the Act by refusing to honor or abide byits agreement with the Union,I shall also recommend thatitbe required to honor and abide by that agreement for itsterm.36This will require that Respondent provide all theemployees who were in the collective-bargaining unit on orafter June 1, 1974, any wages,paid holidays,paid vaca-tions,or other benefits which have not already been paidunder the provisions of the agreement which is effectivefrom June1, 1974, to May 31, 1977. To furtherinsure thatRespondent will live up to its bargaining obligation I shallalso recommend that Respondent be directed to bargainupon request with the Union and, if any further under-standing is reached,that such understanding be embodiedin a written agreement.Finally, it will be recommended,because of the nature ofthe unfair labor practices in which Respondent has en-gaged(seeN.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532,536 (C.A. 4) ), thatRespondent be ordered to cease anddesist from infringing in any manner upon the rights guar-anteed employees by Section7 of the Act.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case and pursuant toSection 10(c) of theAct, I herebyissue the following rec-ommended:ORDER37Respondent,UnitedContractors Incorporated andJMCO Trucking Incorporated, the officers,agents, succes-sors,and assigns of both these corporations, shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalfof, Local 200, Chauffeurs, Teamsters and Helpers "Gener-al" Local Union No. 200, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization,by discriminating in regard to the hire or tenure of employ-ment,or in any other manner in regard to any term orcondition of employment, of any of Respondent's employ-ees inorder to discourage union membership or union orother concerted activities.(b)Threatening its employees with reprisal for filinggrievances with the above-named Union or in any othermanner interfering with, restraining, or coercing employeesin the exercise of their rights guaranteed by Section 7 of theAct.36 Eklund's Sweden House Inn,Inc, 203 NLRB 413 (1973).77 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,asprovided inSec.102.48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions, and Order,and allobjectionsthereto shallbe deemed waived for all purposes.(c)Refusingto bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with the above-named Union as the exclusivebargaining representative of its employees in the followingunit found to be appropriate for the purposes of collectivebargaining: All truckdrivers employed by United or JMCOexcluding all other employees, guards and supervisorswithin the meaning of the Act.(d)Dealing directly with its employees concerning theirwages, hours, or other terms and conditions of employmentand unilaterally changing or cancelling employees' wages,hours, holidays, vacations or other terms and conditions ofemployment without first bargaining over said matterswith their exclusive collective-bargaining representative.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Milan Mix, Guy Bourdo, and Percy Wil-liams immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority or other rights and privileges and make each ofthem whole for any loss of earnings he may have sufferedas the result of his discriminatory discharge in the mannerset forth in "The Remedy" section of this Decision.(b)Honor and enforce the terms of the collective-bar-gaining agreement with the above-named Union effectivefrom June 1, 1974, to May 31, 1977.(c)Bargain collectively, upon request, with the above-named Union with respect to the rates of pay,wages,hours, and other terms and conditions of employment ofthe employees in the above-mentioned appropriate unit,and, if an understanding is reached, embody such under-standing in a signed agreement.(d) Provide to all employees in the collective-bargainingunit all unpaid wages, holidays and vacation pay, andother benefits established under the aforesaid collective-bargaining agreement and in effect since June 1, 1974.(e)Preserve and, upon request, make available for ex-amination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze the amount ofbackpay due under the terms of this Order.(f)Post at its Menomonee Falls, Wisconsin, place ofbusiness copies of the attached notice marked "Appen-dix." 38 Copies of said notice on forms provided by theRegionalDirector for Region 30, after being duly signedby Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 30, in writ-ing, within 20 days of the date of this Order, what steps theRespondent has taken to comply herewith.38 In the eventthe Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the noticereading"Posted by Orderof the NationalLaborRelationsBoard" shallread"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board." UNITED CONTRACTORS INCORPORATED473APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the chance to giveevidence, it has been decided that we, United ContractorsIncorporated and JMCO Trucking Incorporated, have vio-lated the National Labor Relations Act and we have beenordered to post this notice.The National LaborRelationsAct gives you, as em-ployees,certain rights including the rights:To self-organizationTo form, join and help unionsTo bargain collectively through a representativeof your ownchoosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activities.Accordingly, we give youthese assurances:WE WILL NOTthreatento take away your jobs be-cause you file grievances or otherwise join or supporta union or engage in any other concerted activitiesand WE WILL NOT interfere with the exercise of any ofyour rights set forth above.WE WILL NOT discharge you or take any other reprisalagainst you because you file grievances with a unionor becauseyou join,support,or engage in union orother concerted activities.WE WILL NOT change or eliminate your wages,hours,holidays, vacations or other terms and conditions ofemployment establishedbycollective-bargainingagreement with Chauffeurs,Teamsters and Helpers"General" Local Union No. 200, affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, without theapproval of that union, which is your exclusive bar-gaining representative.WE WILL NOT bargain with you concerning your wag-es, hours, or other terms and conditions of employ-ment outside of the presence of your exclusive collec-tive-bargaining representative.WE WILL continue to recognize that Union as theexclusive bargaining representative of our employeesin the following appropriate collective bargainingunit:All truckdrivers employed by United or JMCO,excluding all other employees, guards and supervisorswithin the meaning of the Act.WE WILL, upon request, bargain collectively withthat Union with respect to your rates of pay,wages,hours and other terms and conditions of employmentand, if an understanding is reached, WE WILL embodysuch understanding in a signed agreement.Meanwhile, WE WILL honor and enforce the provi-sionsof our contract with that Union effective fromJune 1, 1974, to May 31, 1977, and WE WILL provideour employees in the above-mentioned collective-bar-gaining unit all benefits including wages, paid holi-days, and vacations and other benefits which we havenot yet paid pursuant to that agreement.WE WILL offer to reinstate Milan Mix, Guy Bourdoand Percy Williams to their former or substantiallyequivalent positions with full seniority and all otherrights and privileges, as the Board has found that theywere discharged because of their union or other con-certed activities.WE WILL make up all pay lost by Milan Mix, GuyBourdo and Percy Williams because of their dis-charges with 6-percent interest.UNITED CONTRACTORS INCORPORATED, JMCOTRUCKING INCORPORATED, JOINT EMPLOYERS